Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

 

 

REGISTRATION RIGHTS AGREEMENT

among

DEERFIELD TRIARC CAPITAL CORP.,

and

THE PARTIES IDENTIFIED
AS THE STOCKHOLDERS ON THE
SIGNATURE PAGES HERETO AND THE OTHER
PERSONS WHO MAY BECOME PARTIES TO THIS
AGREEMENT FROM TIME TO TIME,
as Stockholders

 

 

 

--------------------------------------------------------------------------------

Dated as of December 17, 2007

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

    Page       Section 1. Definitions 1       Section 2. Registration 6      
Section 3. Registration Procedures 8       Section 4. Holder’s Obligations 13  
    Section 5. Registration Expenses 14       Section 6. Indemnification 14    
  Section 7. Information Requirements 17       Section 8. Miscellaneous 18


 

i

--------------------------------------------------------------------------------



          REGISTRATION RIGHTS AGREEMENT dated as of December 17, 2007 (this
“Agreement”), between Deerfield Triarc Capital Corp., a Maryland corporation
(the “Company”) and the parties identified as the stockholders on the signature
pages hereto and the Persons who may become parties to this Agreement from time
to time in accordance with the terms of this Agreement (each, a “Stockholder”
and collectively, the “Stockholders”).

          WHEREAS, the Company, DFR Merger Company, LLC, an Illinois limited
liability company and an indirect wholly owned subsidiary of the Company
(“Merger Sub”), Deerfield & Company LLC, an Illinois limited liability company
(“Deerfield”) and Triarc Companies, Inc., a Delaware Corporation (“Triarc”), as
Sellers’ Representative (as defined in the Merger Agreement) have entered into
an Agreement and Plan of Merger, dated as of the date hereof (as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
its terms, the “Merger Agreement”), which provides, among other things, for the
merger of Merger Sub with and into Deerfield, with Deerfield surviving the
merger and becoming an indirect wholly owned subsidiary of the Company (the
“Merger”);

          WHEREAS, pursuant to the transactions contemplated by the Merger
Agreement, the Stockholders shall receive, as consideration in the Merger,
shares of series A preferred stock of the Company, par value $0.001 per share,
having a liquidation preference of $10.00 per share (the “Preferred Stock”) and
senior secured notes of Deerfield in the form set forth on Annex B of the Merger
Agreement (the “Notes”);

          WHEREAS, pursuant to the terms of the Preferred Stock, the Preferred
Stock will be converted (the “Conversion”) into shares of common stock of the
Company, par value $0.001 per share, upon receipt of Stockholder Approval (as
defined in the Merger Agreement) (the “Common Stock”); and

          WHEREAS, in order to induce Deerfield to enter into the Merger
Agreement, the Company has agreed to grant registration rights with respect to
the Registrable Securities (as hereinafter defined) as set forth in this
Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:

          Section 1.     Definitions. As used in this Agreement, the following
terms shall have the following meanings:

          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, such first Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct

--------------------------------------------------------------------------------



or cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by contract or otherwise.

          “Agreement” has the meaning set forth in the preamble.

          “Amendment Effectiveness Deadline Date” has the meaning set forth in
Section 2(d)(i).

          “Business Day” means any day other than a Saturday, Sunday or other
day on which banks in New York City are permitted or required by law to be
closed, and shall consist of the time period from 12:01 a.m. through 12:00
midnight Eastern time.

          “Closing Date” has the meaning set forth in the Merger Agreement.

          “Common Stock” has the meaning set forth in the recitals and shall
include any security into which the Common Stock is converted, exchanged,
reclassified, recapitalized or the like.

          “Company” has the meaning set forth in the preamble.

          “Conversion” has the meaning set forth in the recitals.

          “Deerfield” has the meaning set forth in the recitals.

          “Deferral Notice” has the meaning set forth in Section 3(h)(ii).

          “Deferral Period” has the meaning set forth in Section 3(h).

          “Demand Registration” has the meaning set forth in Section 1.1(a) of
Exhibit A.

          “Disclosure Package” means (i) the preliminary prospectus, (ii) each
Free Writing Prospectus and (iii) all other information that is deemed, under
Rule 159 under the Securities Act, to have been conveyed to purchasers of
securities at the time of sale (including, without limitation, a contract of
sale).

          “Effective Date” means the date on which the Initial Shelf
Registration Statement is declared effective under the Securities Act.

          “Effectiveness Period” means (x) with respect to a registration
pursuant to Section 2(a), the period commencing on the Effective Date and ending
on the earlier of (i) the second anniversary of the Effective Date (subject to
an extension in the event that a Deferral Period is imposed by the Company in
accordance with Section 3(h) hereof; provided that such extension shall be equal
to the aggregate time periods of the Deferral Periods, if any) and (ii) the date
that all Registrable Securities have ceased to be Registrable Securities and (y)
with respect to a registration pursuant to Exhibit A, the period commencing on
the date such Registration Statement first becomes effective and ending on the
date that is 180 days thereafter (subject to an extension in the event that a

2

--------------------------------------------------------------------------------



Deferral Period is imposed by the Company in accordance with Section 3(h)
hereof; provided that such extension shall be equal to the aggregate time
periods of the Deferral Periods, if any).

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

          “Filing Deadline Date” has the meaning set forth in Section 2(a).

          “Free Writing Prospectus” means any “free writing prospectus,” as
defined in Rule 405 of the Securities Act.

          “Holder” means any Stockholder holding Registrable Securities and each
Permitted Transferee of Registrable Securities from a Stockholder.

          “Holder Indemnified Party” has the meaning set forth in Section 6(a).

          “Indemnified Party” has the meaning set forth in Section 6(c).

          “Indemnifying Party” has the meaning set forth in Section 6(c).

          “Initial Shelf Registration Statement” has the meaning set forth in
Section 2(a).

          “Initiating Holders” has the meaning set forth in Section 1.1(a) of
Exhibit A.

          “Losses” has the meaning set forth in Section 6(a).

          “Material Event” has the meaning set forth in Section 3(h).

          “Merger” has the meaning set forth in the recitals.

          “Merger Agreement” has the meaning set forth in the recitals.

          “Merger Sub” has the meaning set forth in the recitals.

          “Non-Initiating Holders” has the meaning set for in Section 1.1(b)(i)
of Exhibit A.

          “Notes” has the meaning set forth in the recitals and shall include
any security into which the Notes are converted, exchanged, reclassified,
recapitalized or the like.

          “Notice and Questionnaire” means a written notice and questionnaire in
customary form delivered by a Holder to the Company.

3

--------------------------------------------------------------------------------



          “Notice Holder” means, on any date, any Holder that has delivered a
Notice and Questionnaire to the Company on or prior to such date.

          “Permitted Transferee” has the meaning set forth in Section 8(f).

          “Person” has the meaning set forth in the Merger Agreement.

          “Piggyback Securities” has the meaning set for in Section 1.1(b)(i) of
Exhibit A.

          “Preferred Stock” has the meaning set forth in the recitals and shall
include any security into which the Preferred Stock is converted, exchanged,
reclassified, recapitalized or the like (other than Common Stock).

          “Prospectus” means the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any amendment or prospectus
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such
Prospectus.

          “Public Sale” means any sale of Registrable Securities to the public
pursuant to a public offering registered under the Securities Act or to the
public through a broker or market maker pursuant to the provisions of Rule 144
or any other public offering not required to be registered under the Securities
Act.

          “Registrable Securities” means any and all (i) shares of Preferred
Stock prior to the Conversion and (ii) shares of Common Stock issued upon the
Conversion of the Preferred Stock or otherwise received by the Stockholders
pursuant to the Merger Agreement (including any and all shares of Common Stock
held by Deerfield or any of its subsidiaries and distributed or otherwise
transferred directly or indirectly to a Holder) and any shares of capital stock
or other equity interests issued or issuable to any of the Holders with respect
to such shares of Preferred Stock or Common Stock or the Notes by way of
dividend or stock split, as applicable, or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization;
provided, however, Registrable Securities shall not include shares of Preferred
Stock or Common Stock that (i) have been sold in a Public Sale (except that
shares of Preferred Stock or Common Stock received by a Person in the Spin
Distribution or otherwise received directly or indirectly from a Holder that may
not be sold without volume or manner of sale limitations under the provisions of
Rule 144 shall nonetheless constitute Registrable Securities), (ii) may in the
written opinion of counsel to the Company be sold by such Holder (taking into
account any affiliate of such Holder or other person with whom such Holder must
aggregate sales under Rule 144) without restriction (including volume and manner
of sale restrictions) on a single day without registration in compliance with
Rule 144 or (iii) cease to be outstanding.

4

--------------------------------------------------------------------------------



          “Registration Default” has the meaning set forth in Section 2(e).

          “Registration Expenses” has the meaning set forth in Section 5.

          “Registration Statement” means any registration statement of the
Company that covers any of the Registrable Securities pursuant to the provisions
of this Agreement including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

          “Restricted Securities” means “restricted securities” as defined in
Rule 144.

          “Rule 144” means Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such rule.

          “Rule 144A” means Rule 144A under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such rule.

          “Sachs Affiliates” has the meaning set forth in Exhibit A.

          “SEC” means the Securities and Exchange Commission or any successor
agency then having jurisdiction to enforce the Securities Act.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.

          “Shelf Registration Statement” has the meaning set forth in Section
2(a).

          “Spin Distribution” has the meaning set forth in Section 2(a).

          “Stockholders” has the meaning set forth in the preamble.

          “Subsequent Registration Statement” has the meaning set forth in
Section 2(b).

          “Successor Entity” means any limited liability company, limited
partnership, corporation or other entity into which the Company may have
converted or of which the Company may have become a direct or indirect
subsidiary (whether by merger, conversion, transfer of substantially all of its
assets or otherwise).

          “Triarc” has the meaning set forth in the preamble.

          “Triarc Affiliates” has the meaning set forth in Exhibit A.

5

--------------------------------------------------------------------------------



          Section 2.      Registration.

                      (a)      The Company shall prepare and file or cause to be
prepared and filed with the SEC, as soon as practicable after the date hereof
but in any event not later than 30 days after the date hereof (the “Filing
Deadline Date”), a Registration Statement for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act (a “Shelf
Registration Statement”) registering the resale from time to time by Holders
(including the distribution by Triarc of Registrable Securities as a dividend or
other distribution to its stockholders) (the “Spin Distribution”)) of all of the
Registrable Securities (the “Initial Shelf Registration Statement”). The Initial
Shelf Registration Statement shall be on Form S-3 or another appropriate form
permitting registration of such Registrable Securities for resale by such
Holders, including the Spin Distribution, in accordance with the methods of
distribution elected by the Holders and set forth in the Initial Shelf
Registration Statement. The Company shall use its commercially reasonable
efforts to cause the Initial Shelf Registration Statement to be declared
effective under the Securities Act as soon as practicable after the Filing
Deadline Date and, subject to any Deferral Periods, to keep the Initial Shelf
Registration Statement (or any Subsequent Shelf Registration Statement)
continuously effective under the Securities Act until the expiration of the
Effectiveness Period. At the time the Initial Shelf Registration Statement is
declared effective, each Holder that became a Notice Holder on or prior to the
date seven (7) days prior to such time of effectiveness shall be named as a
selling securityholder in the Initial Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of Registrable Securities (including the recipients of
the Spin Distribution) in accordance with applicable law.

                      (b)      If the Initial Shelf Registration Statement, any
Subsequent Registration Statement or any Registration Statement filed pursuant
to Section 1.1 or 1.3 of Exhibit A ceases to be effective for any reason at any
time during the applicable Effectiveness Period (other than because all
Registrable Securities registered thereunder shall have been resold pursuant
thereto or shall have otherwise ceased to be Registrable Securities), the
Company shall use its commercially reasonable efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof, and in any event
shall within seven (7) days of such cessation of effectiveness amend the such
Registration Statement in a manner reasonably expected to obtain the withdrawal
of the order suspending the effectiveness thereof, or file an additional
Registration Statement covering all of the securities that as of the date of
such filing are Registrable Securities (a “Subsequent Registration Statement”).
If a Subsequent Registration Statement is filed, the Company shall use its
commercially reasonable efforts to cause the Subsequent Registration Statement
to become effective as promptly as is practicable after such filing and, subject
to any Deferral Periods, to keep such Registration Statement (or subsequent
Shelf Registration Statement) continuously effective until the end of the
applicable Effectiveness Period.

                      (c)      The Company shall supplement and amend each
Registration Statement filed pursuant to this Agreement (including Exhibit A) if
required

6

--------------------------------------------------------------------------------



by the rules, regulations or instructions applicable to the registration form
used by the Company for such Registration Statement, or if required by the
Securities Act.

                      (d)      Each Holder agrees that if such Holder wishes to
sell Registrable Securities pursuant to a Registration Statement and related
Prospectus, it will do so only in accordance with this Section 2(d) and Section
3(h). Each Holder wishing to sell Registrable Securities pursuant to a
Registration Statement and related Prospectus agrees to deliver a Notice and
Questionnaire to the Company at least three Business Days prior to any intended
distribution by such Holder of Registrable Securities under such Registration
Statement. From and after the date the Registration Statement is declared
effective, the Company shall, as promptly as practicable after the date a Notice
and Questionnaire is delivered, and in any event upon the later of (x) seven (7)
days after such date or (y) seven (7) days after the expiration of any Deferral
Period in effect when the Notice and Questionnaire is delivered or put into
effect within seven (7) days of such delivery date:

                                  (i)      if required by applicable law, file
with the SEC a post-effective amendment to the Registration Statement or prepare
and, if required by applicable law, file a supplement to the related Prospectus
or a supplement or amendment to any document incorporated therein by reference
or file any other required document so that the Holder delivering such Notice
and Questionnaire is named as a selling securityholder in the Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Company shall file a post-effective
amendment to the Registration Statement, use its commercially reasonable efforts
to cause such post-effective amendment to be declared effective under the
Securities Act as promptly as is practicable, but in any event by the date (the
“Amendment Effectiveness Deadline Date”) that is seven (7) days after the date
such post-effective amendment is required by this clause to be filed;

                                  (ii)      provide such Holder and the
underwriters, if any, copies of any documents filed pursuant to Section 2(d)(i);
and

                                  (iii)      notify such Holder and the
underwriters, if any, as promptly as practicable after the effectiveness under
the Securities Act of any post-effective amendment filed pursuant to Section
2(d)(i);

provided, that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with Section
3(h). Notwithstanding anything contained herein to the contrary, the Amendment
Effectiveness Deadline Date shall be extended by up to seven (7) days from the
expiration of a Deferral Period if such Deferral Period shall be in effect on
the Amendment Effectiveness Deadline Date.

                      (e)      If the Holders intend to distribute the
Registrable Securities covered by a Registration Statement filed pursuant to
Section 2(a) or (b) or Section 1.1 or

7

--------------------------------------------------------------------------------



1.3 of Exhibit A by means of an underwriting, they shall so advise the Company.
The underwriter or underwriters will be selected by the Company, subject to the
approval of a majority in interest of the Holders participating in such
registration. In such event, the right of any Holder to include Registrable
Securities in such underwritten offering shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Holders participating in the registration and the
Holder) to the extent provided herein. All Holders proposing to distribute their
securities through such underwriting shall (together with the Company) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting. Notwithstanding any other provision
of this Agreement, if the managing underwriter advises the Company and the
Holders participating in such underwriting in writing that marketing factors
require a limitation of the number of shares to be underwritten, then the
Company shall so advise all Holders of Registrable Securities which would
otherwise be underwritten pursuant hereto, and the number of shares of
Registrable Securities that may be included in the underwriting shall be
allocated among all Holders thereof, in proportion (as nearly as practicable) to
the amount of Registrable Securities of the Company owned by each Holder at the
time of the filing of the registration statement; provided, however, that the
number of Registrable Securities held by Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. Registrable Securities excluded or withdrawn
from such underwriting shall be withdrawn from the registration.

                      (f)      From and after the end of the Effectiveness
Period referred to in clause (x) of the defined term “Effectiveness Period,” the
Holders shall have the additional registration rights set forth in Exhibit A
attached hereto.

          Section 3.     Registration Procedures. In connection with the
registration obligations of the Company under Section 2 hereof or Exhibit A, the
Company shall:

                      (a)      Prepare and file as soon as reasonably
practicable with the SEC a Registration Statement or Registration Statements on
Form S-3 or another appropriate form under the Securities Act available for the
sale of the Registrable Securities by the Holders in accordance with the
intended method or methods of distribution thereof (including the Spin
Distribution), and use its commercially reasonable efforts to cause each such
Registration Statement to become effective and remain effective as provided
herein; provided, that before filing any Registration Statement, Prospectus or
Disclosure Package or any amendments or supplements thereto with the SEC, the
Company shall furnish to the Holders and the underwriters, if any, copies of all
such documents proposed to be filed and within seven (7) days of the delivery of
such copies in good faith consider reflecting in each such document when so
filed with the SEC all comments, if any, that the Holders and the underwriters,
if any, shall propose; provided, that the Company shall not be required to take
any actions under this Section 3(a) that are, in the opinion of counsel
experienced in such matters, in violation of applicable law. The Company shall
promptly provide copies of any written correspondence from the SEC with respect
to a Prospectus, prospectus supplement,

8

--------------------------------------------------------------------------------



Registration Statement or post-effective amendment to the Holders and the
underwriters, if any.

                      (b)      Subject to its ability to issue a Deferral
Notice, prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective for the applicable Effectiveness
Period; cause the related Prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act; and use its
commercially reasonable efforts to comply with the provisions of the Securities
Act applicable to it with respect to the disposition of all securities covered
by such Registration Statement during the applicable Effectiveness Period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement as so amended or such Prospectus as so
supplemented.

                      (c)      As promptly as practicable give notice to the
Notice Holders and the underwriters, if any, (i) when any Prospectus, prospectus
supplement, Registration Statement, Disclosure Package or post-effective
amendment to a Registration Statement has been filed with the SEC and, with
respect to a Registration Statement or any post-effective amendment, when the
same has been declared effective, (ii) of any request, following the
effectiveness of the Initial Shelf Registration Statement under the Securities
Act, by the SEC or any other federal or state governmental authority for
amendments or supplements to any Registration Statement or related Prospectus or
for additional information, (iii) of the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation or threatening of
any proceedings for that purpose, (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, (v) of the occurrence of a Material Event and (vi) of the determination
by the Company that a post-effective amendment to a Registration Statement will
be filed with the SEC, which notice may, at the discretion of the Company (or as
required pursuant to Section 3(h)), state that it constitutes a Deferral Notice,
in which event the provisions of Section 3(h) shall apply.

                      (d)      Use its commercially reasonable efforts to obtain
the withdrawal of any order suspending the effectiveness of a Registration
Statement or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction in which they have been qualified for sale, in either case at the
earliest possible moment, and provide prompt notice to the Notice Holders and
the underwriters, if any, of the withdrawal of any such order.

                      (e)      As promptly as practicable, furnish to each
Notice Holder and the underwriters, if any, without charge, at least one
conformed copy of the Registration Statement and any amendment thereto,
excluding all schedules, exhibits and all documents incorporated or deemed to be
incorporated therein by reference (unless requested in writing by such Notice
Holder).

9

--------------------------------------------------------------------------------



                      (f)      During the Effectiveness Period, deliver to each
Notice Holder and the underwriters, if any, in connection with any sale of
Registrable Securities pursuant to such Registration Statement, without charge,
as many copies of the Prospectus or Prospectuses relating to such Registrable
Securities (including each preliminary prospectus) and any amendment or
supplement thereto as such Notice Holder may reasonably request; to provide a
“reasonable number” of copies thereof to the New York Stock Exchange as
contemplated by Rule 153 under the Securities Act; and the Company hereby
consents (except during such periods that a Deferral Notice is outstanding and
has not been revoked) to the use of such Prospectus or each amendment or
supplement thereto by each Notice Holder and the underwriters, if any, in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein.

                      (g)      Prior to any public offering of the Registrable
Securities pursuant to such Registration Statement, use its commercially
reasonable efforts to register or qualify or cooperate with the Notice Holders
and the underwriters, if any, in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any underwriter or Notice
Holder reasonably requests in writing (which request may be included in the
Notice and Questionnaire); prior to any public offering of the Registrable
Securities pursuant to the Shelf Registration Statement, use its commercially
reasonable efforts to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period in connection with the
offer and sale of Registrable Securities pursuant to such registration or
qualification (or exemption therefrom) and do any and all other acts or things
reasonably necessary or advisable to enable the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
relevant Registration Statement and the related Prospectus; provided, that the
Company will not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Agreement or (ii) take any action that would
subject it to general service of process in suits or to taxation in any such
jurisdiction where it is not then so subject.

                      (h)      Upon (A) the issuance by the SEC of a stop order
suspending the effectiveness of the Registration Statement or the initiation of
proceedings with respect to such Registration Statement under Section 8(d) or
8(e) of the Securities Act, (B) the occurrence of any event or the existence of
any fact (a “Material Event”) as a result of which the financial statements
included in such Registration Statement become ineligible for inclusion therein,
such Registration Statement shall contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, or any related
Prospectus shall contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (C) the occurrence or existence of any pending
corporate development that, in the good faith judgment of the Company makes it
necessary or advisable to suspend the availability of such Registration

10

--------------------------------------------------------------------------------



Statement and the related Prospectus for a discrete period of time because not
to do so would be detrimental to the Company and its subsidiaries:

                                  (i)      Subject to the Deferral Period, as
promptly as practicable prepare and file, if necessary pursuant to applicable
law, a post-effective amendment to such Registration Statement or a supplement
to the related Prospectus or any document incorporated therein by reference or
file any other required document that would be incorporated by reference into
such Registration Statement and Prospectus so that such Registration Statement
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and such Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to a Registration Statement, use
its commercially reasonable efforts to cause it to be declared effective as
promptly as is practicable, and

                                  (ii)      give notice to the Notice Holders
and the underwriters, if any, that the availability of the Registration
Statement is suspended (a “Deferral Notice”) and, upon receipt of any Deferral
Notice, each Notice Holder agrees not to sell any Registrable Securities
pursuant to such Registration Statement until such Notice Holder’s receipt of
copies of the supplemented or amended Prospectus provided for in clause (i)
above, or until it is advised in writing by the Company that the Prospectus may
be used, and has received copies of any additional or supplemental filings that
are incorporated or deemed incorporated by reference in such Prospectus.

          The Company shall use its commercially reasonable efforts to ensure
that the use of the Prospectus may be resumed (x) in the case of clause (A) or
(B) above, as promptly as is practicable, and (y) in the case of clause (C)
above, as soon as practicable after, in the good faith judgment of the Company,
public disclosure of such pending corporate development would no longer be
detrimental to the interests of the Company. The Company shall be entitled to
exercise its right under this Section 3(h) to suspend the availability of one or
more Registration Statements or any related Prospectuses for a period (the
“Deferral Period”) that shall not exceed 30 days in any three-month period or 90
days in any 12-month period.

                    (i)      If requested in writing in connection with a
disposition of Registrable Securities pursuant to a Registration Statement, make
reasonably available for inspection during normal business hours by a
representative for the Notice Holders of such Registrable Securities, any
underwriter, and any broker-dealers, attorneys and accountants retained by such
Notice Holders, and any attorneys or other agents retained by an underwriter or
a broker-dealer engaged by such Notice Holders, all relevant financial and other
records and pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the appropriate officers, directors and employees of the
Company and its subsidiaries to make reasonably available for inspection during
normal business hours on reasonable notice all relevant information reasonably
requested

11

--------------------------------------------------------------------------------



by such representative for the Notice Holders and the underwriters, if any, or
any such broker-dealers, attorneys or accountants in connection with such
disposition, in each case as is customary for similar “due diligence”
examinations; provided, that such Persons shall first hereby agree with the
Company that any information that is reasonably and in good faith designated by
the Company in writing as confidential at the time of delivery of such
information shall be kept confidential by such Persons and shall be used solely
for the purposes of exercising rights under this Agreement, unless (i)
disclosure of such information is required by court or administrative order or
is necessary to respond to inquiries of regulatory authorities (in which case
the Company shall be provided notice prior to such disclosure so that it may
seek a protective order), (ii) disclosure of such information is required by law
(including any disclosure requirements pursuant to federal securities laws in
connection with the filing of any Registration Statement or the use of any
prospectus referred to in this Agreement), (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such Person or (iv) such information becomes
available to any such Person from a source other than the Company and such
source is not bound by a confidentiality agreement.

                      (j)      Comply with all applicable rules and regulations
of the SEC and make generally available to its securityholders earning
statements (which need not be audited) satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) for a 12-month period commencing on the
first day of the first fiscal quarter of the Company commencing after the
effective date of such Registration Statement, which statements shall be made
available no later than 45 days after the end of the 12-month period or 90 days
if the 12-month period coincides with a fiscal year of the Company.

                      (k)      Cooperate with each Notice Holder and the
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities sold or to be sold pursuant to
a Registration Statement, which certificates shall not bear any restrictive
legends, and cause such Registrable Securities to be in such names as such
Notice Holder may request in writing at least three Business Days prior to any
sale of such Registrable Securities.

                      (l)      Use commercially reasonable efforts to cause all
such Registrable Securities to be listed on each securities exchange on which
securities of the same class and series issued by the Company are then listed,
provided that the applicable listing requirements are satisfied.

                      (m)      Cooperate and assist in any filings required to
be made with the National Association of Securities Dealers, Inc. or the New
York Stock Exchange, Inc.

                      (n)      With respect to each Free Writing Prospectus or
other materials to be included in the Disclosure Package, ensure that no
Registrable Securities be sold “by means of” (as defined in Rule 159A(b) under
the Securities Act) such Free Writing Prospectus or other materials without the
prior written consent of the Holders of

12

--------------------------------------------------------------------------------



the Registrable Securities covered by such registration statement, which Free
Writing Prospectuses or other materials shall be subject to the review of
counsel to such Holders.

                      (o)      Make all required filings of all Free Writing
Prospectuses with the SEC.

                      (p)      Enter into and perform its obligations under such
customary agreements (including an underwriting agreement in customary form),
which may include indemnification provisions in favor of underwriters and other
persons in addition to, or in substitution for the provisions of Section 6 of
the Agreement, and take such other actions as sellers of a majority of shares of
such Registrable Securities, or the underwriters, if any, reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities.

                      (q)      Obtain for delivery to the Holders of Registrable
Securities being registered and to the underwriter or agent, an opinion or
opinions from counsel for the Company in customary form and in form, substance
and scope reasonably satisfactory to such Holders, underwriters or agents and
their counsel.

                      (r)      If requested by the managing underwriter of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter reasonably requests to be included
therein, including, without limitation, with respect to the number of
Registrable Securities being sold by such Holder to such underwriter, the
purchase price being paid therefor by such underwriter and with respect to any
other terms of the underwritten offering of the Registrable Securities to be
sold in such offering; and make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable after being
notified of the matters incorporated in such prospectus supplement or
post-effective amendment.

          Section 4.      Holder’s Obligations. Each Holder agrees, by
acquisition of the Registrable Securities, that it shall not be entitled to sell
any of such Registrable Securities pursuant to a Registration Statement or to
receive a Prospectus relating thereto, unless such Holder has furnished the
Company with a Notice and Questionnaire as required pursuant to Section 2(d)
(including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution of such Registrable Securities as the Company
may from time to time reasonably request. The Company may exclude from such
registration the Registrable Securities of any Holder that does not furnish such
information provided above so long as such information is not so furnished. Any
sale of any Registrable Securities by any Holder shall constitute a
representation and warranty by such Holder that the information relating to such
Holder and its plan of distribution is as set forth in the Prospectus delivered
by such Holder in connection with such disposition, that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
relating to

13

--------------------------------------------------------------------------------



or provided by such Holder or its plan of distribution and that such Prospectus
does not as of the time of such sale omit to state any material fact relating to
or provided by such Holder or its plan of distribution necessary to make the
statements in such Prospectus, in the light of the circumstances under which
they were made, not misleading.

          Section 5.     Registration Expenses. The Company shall bear all fees
and expenses incurred by it in connection with the performance by the Company of
its obligations under Sections 2 and 3 of this Agreement whether or not any
Registration Statement is declared effective (the “Registration Expenses”). Such
Registration Expenses shall include, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (x) with
respect to filings required to be made with the National Association of
Securities Dealers, Inc. or New York Stock Exchange Inc. and (y) of compliance
with federal and state securities or Blue Sky laws (including, without
limitation, reasonable fees and disbursements of the counsel to the Company in
connection with Blue Sky qualifications of the Registrable Securities under the
laws of such jurisdictions as Notice Holders holding a majority of the
Registrable Securities being sold pursuant to a Registration Statement may
designate), (ii) printing expenses, (iii) duplication expenses relating to
copies of any Registration Statement or Prospectus delivered to any Holders
hereunder, (iv) fees and disbursements of counsel for the Company and one half
of the fees and disbursements of one counsel representing all of the Holders in
connection with the such Registration Statement; provided, that, in the case of
the Initial Shelf Registration Statement, all of the fees and disbursements of
counsel representing all of the Holders in connection with such Initial Shelf
Registration Statement that are incurred prior to the effectiveness thereof
shall be borne by the Company, (v) reasonable fees and disbursements of the
registrar and transfer agent for the Common Stock and (vi) Securities Act
liability insurance obtained by the Company in its sole discretion. In addition,
the Company shall pay the internal expenses of the Company (including, without
limitation, all salaries and expenses of officers and employees performing legal
or accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing by the Company of the Registrable
Securities on any securities exchange on which similar securities of the Company
are then listed and the fees and expenses of any person, including special
experts, retained by the Company. Notwithstanding the provisions of this Section
5, each seller of Registrable Securities shall pay all underwriting discounts
and commissions and any stock transfer taxes in connection with any underwritten
offering.

          Section 6.      Indemnification.

                      (a)      Indemnification by the Company. The Company shall
indemnify and hold harmless each Notice Holder, each underwriter (as defined in
the Securities Act) for such Holder, each director, officer or Affiliate of any
of the foregoing Persons and each Person, if any, who controls (within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act) any of the foregoing Persons (collectively the “Holder Indemnified
Parties”), from and against any and all losses, claims, damages and liabilities
(including, without limitation, any legal or other expenses reasonably incurred
in connection with defending or investigating any such action or

14

--------------------------------------------------------------------------------



claim) (collectively, “Losses”) caused by any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or any
amendment thereof, any preliminary prospectus or the Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or the Disclosure Package, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading, except insofar as such Losses are caused by
any such untrue statement or omission or alleged untrue statement or omission
based upon information relating to such Holder Indemnified Party furnished to
the Company in writing by such Holder Indemnified Party expressly for use
therein; provided, that the Company shall not be liable to any Holder
Indemnified Party to the extent that such Losses arise out of or are based upon
an untrue statement or alleged untrue statement of material fact or omission or
alleged omission if either (i) (A) such Holder Indemnified Party was required by
law to send or deliver, and failed to send or deliver, a copy of the Prospectus
with or prior to delivery written confirmation of the sale by such Holder
Indemnified Party to the Person asserting the claims from which the Losses arise
and (B) the Prospectus would have corrected such untrue statement or omission or
alleged omission or (ii) (A) such Holder Indemnified Party disposed of
Registrable Securities to the Person asserting the claim from which such Losses
arise pursuant to a Registration Statement and sent or delivered, or was
required by law to send or deliver, a Prospectus to such Person in connection
with the disposition, (B) such Holder Indemnified Party received a Deferral
Notice in writing prior to the date of such disposition and (C) such untrue
statement or omission or alleged omission was the reason for the Deferral
Notice.

                      (b)      Indemnification by Holders. Each Holder agrees,
if shares held by such Holder are included in the securities as to which such
registration is being effected, severally and not jointly to indemnify and hold
harmless the Company, the directors of the Company, the officers of the Company
who sign the Registration Statement, and each person, if any, who controls the
Company (within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act) each underwriter and each other Holder, from and
against all Losses caused by any untrue statement or alleged untrue statement of
a material fact contained in any Registration Statement or any amendment
thereof, any preliminary prospectus or the Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or the Disclosure Package, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only (i) with
reference to information relating to such Holder furnished to the Company in
writing by such Holder expressly for use in such Registration Statement, any
preliminary prospectus, the Prospectus, the Disclosure Package or any amendments
or supplements thereto or (ii) with respect to any Losses that may arise as a
result of the disposition by such Holder of Registrable Securities to the Person
asserting the claim from which such Losses arise pursuant to a Registration
Statement, the Prospectus or any amendments or supplements thereto if such
Holder sent or delivered, or was required by law to send or deliver, a
Prospectus in connection with such disposition, such Holder received a Deferral
Notice with respect to such prospectus in writing prior to the date of such
disposition and the untrue statement or alleged untrue

15

--------------------------------------------------------------------------------



statement or omission or alleged omission was the reason for the Deferral
Notice. In no event shall the liability of any Holder hereunder be greater in
amount than the dollar amount of the proceeds (if any) received by such Holder
upon the sale of the Registrable Securities pursuant to the Registration
Statement giving rise to such indemnification obligation.

                      (c)      Conduct of Indemnification Proceedings. In case
any proceeding (including any governmental investigation) shall be instituted
involving any Person in respect of which indemnity may be sought pursuant to
Section 6(a) or 6(b), such Person (the “Indemnified Party”) shall promptly
notify the Person against whom such indemnity may be sought (the “Indemnifying
Party”) in writing and the Indemnifying Party, upon request of the Indemnified
Party, shall retain counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party and any others the Indemnifying Party may
designate in such proceeding and shall pay the fees and disbursements of such
counsel related to such proceeding. In any such proceeding, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party has agreed in writing to pay such fees and expenses or (ii)
the named parties to any such proceeding (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and, in the
reasonable judgment of the Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that all such fees and expenses shall
be reimbursed as they are incurred upon presentation of a statement or
statements thereof in reasonable detail and subject to an undertaking to return
such amounts if it is determined that such party is not entitled to
indemnification under this Agreement in respect of such matter. The Indemnifying
Party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding.

                      (d)      Contribution. To the extent that the
indemnification provided for in Section 6(a) or 6(b) is unavailable to an
Indemnified Party or insufficient in respect of any Losses referred to therein,
then each Indemnifying Party under such paragraph, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such Losses (i) in such proportion as is
appropriate to reflect the relative benefits received by the indemnifying party
or parties on the one hand and the Indemnified Party or parties on the other
hand from the offering of the Registrable Securities or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Indemnifying Party or
parties on the one hand and of the

16

--------------------------------------------------------------------------------



Indemnified Party or parties on the other hand in connection with the statements
or omissions that resulted in such Losses, as well as any other relevant
equitable considerations. Benefits received by the Company and the Holders shall
be deemed to be equal to the aggregate Current Market Price (as defined in the
certificate of designations of the Preferred Stock) as of the Closing Date of
the Registrable Securities (which shall be determined as if the Conversion has
occurred) to which such Losses relate. The relative fault of the Holders on the
one hand and the Company on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Holders or by the Company, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Holders’ respective obligations to contribute
pursuant to this paragraph are several in proportion to the respective number of
Registrable Securities they have sold pursuant to a Registration Statement, and
not joint.

          The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 6(d) were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an Indemnified Party as a result of the Losses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 6 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Party at law or in equity.

                      (e)      The indemnity, contribution and expense
reimbursement obligations of the parties hereunder shall be in addition to any
liability any Indemnifying Party or Indemnified Party may otherwise have
hereunder, under the Merger Agreement or otherwise.

                      (f)      The indemnity and contribution provisions
contained in this Section 6 shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Holder or any person controlling any Holder, or the
Company, or the Company’s officers or directors or any person controlling the
Company and (iii) the sale of any Registrable Securities by any Holder.

          Section 7.      Information Requirements. The Company covenants that,
for so long as it is subject to the reporting requirements of the Exchange Act,
it will file the reports required to be filed by it under the Exchange Act so as
to enable any Holder to sell Registrable Securities pursuant to Rule 144 under
the Securities Act. The Company also covenants that, for so long as any
Stockholder holds any Registrable Securities or

17

--------------------------------------------------------------------------------



any portion of the Notes remains outstanding, it will cooperate with any Holder
and take such further reasonable action as any Holder may reasonably request in
writing (including, without limitation, making such reasonable representations
as any such Holder may reasonably request), all to the extent required from time
to time to enable such Holder to sell Registrable Securities or the Notes, as
the case may be, without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 and Rule 144A under the
Securities Act and customarily taken in connection with sales pursuant to such
exemptions. Upon the written request of any Holder, the Company shall deliver to
such Holder a written statement as to whether it has complied with such filing
requirements, unless such a statement has been included in the Company’s most
recent report filed pursuant to Section 13 or Section 15(d) of the Exchange Act.

          Section 8.     Miscellaneous.

                      (a)      Successor Entity; Recapitalizations, Exchanges,
etc. The Company shall cause any Successor Entity to deliver to the Holders a
written undertaking confirming its obligations under this agreement as a
condition to any transaction pursuant to which such Successor Entity is formed.
In addition, the Company shall cause any other successor or assign (whether by
merger, consolidation, sale of assets or otherwise) to enter into a new
registration rights agreement with the Holders with respect to the Registrable
Securities on terms substantially the same as this Agreement as a condition of
any such transaction.

                      (b)      No Inconsistent Agreements. The Company
represents and warrants that it has not granted to any Person the right to
request or require the Company to register any securities issued by the Company
that is inconsistent with the rights granted to the Holders in this Agreement.
The Company shall not enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement.

                      (c)      Interpretation. Any reference in this Agreement
to a statute shall be to such statute, as amended from time to time prior to the
date hereof, and to the rules and regulations promulgated thereunder prior to
the date hereof. Any reference to any agreement, document or instrument means
such agreement, document or instrument as amended or otherwise modified from
time to time in accordance with its terms. Unless the context otherwise
requires, (1) all references made in this Agreement to an Article or Section are
to an Article or Section of this Agreement, (2) “or” is disjunctive but not
necessarily exclusive, (3) “will” shall be deemed to have the same meaning as
the word “shall” and (4) words in the singular include the plural and vice
versa. Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not so followed. All references to “$” or dollar amounts
are to lawful currency of the United States of America, unless otherwise
expressly stated. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.

18

--------------------------------------------------------------------------------



                      (d)      Amendments and Waivers. This Agreement may be
amended or modified, and any of the terms hereof may be waived, only by written
instrument duly executed by (i) the Company and (ii) Holders holding Registrable
Securities representing at least a majority of the aggregate number of
Registrable Securities (which number shall be determined as if the Conversion
has occurred) owned by all of the Holders; provided, that the provisions of
Exhibit A may not be amended, modified or waived without the written consent of
Gregory H. Sachs; provided, further, that no provision of this Agreement may be
amended, modified or waived without the consent of each affected Holder if such
amendment, modification or waiver materially and adversely affects such Holders
rights hereunder. No waiver by any party of any term or condition contained in
this Agreement, in any one or more instances, shall be deemed to be or construed
as a waiver of the same or any other term or condition contained in this
Agreement on any future occasion.

                      (e)      Notices. All notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
transmission) and shall be delivered by hand or overnight courier service or by
facsimile:

If to any Holder, to the address for such Holder
specified on the signature pages hereto with a
copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Paul D. Ginsberg, Esq.
Fax: (212) 757-3990

If to the Company, to:

Deerfield Triarc Capital Corp.
c/o Peter Rothschild
Daroth Capital Advisors LLC
750 Third Ave., 22nd Floor
New York, NY 10017
Fax: (212) 687-3200

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10053
Attention: Simeon Gold, Esq.
Fax: (212) 310-8007

or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.
Each such

19

--------------------------------------------------------------------------------



communication shall be effective (i) if delivered by hand, when such delivery is
made at the address specified in this Section 8(e), (ii) if delivered by
overnight courier service, the next Business Day after such communication is
sent to the address specified in this Section 8 or (iii) if delivered by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section 8 and appropriate confirmation is received.

                      (f)      Successors and Assigns; Third Party
Beneficiaries. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their successors and permitted assigns; provided that
rights granted to any Holder hereunder may only be assigned in connection with a
transfer of Registrable Securities to the assignee in accordance with the
following sentence (the “Permitted Transferees”) and may be further assigned as
so provided by a Permitted Transferee to a subsequent Permitted Transferee. In
connection with any transfer by a Holder of Registrable Securities, the
transferring Holder may assign to the transferee all of its rights and related
obligations under this Agreement with respect to any Registrable Securities so
transferred, and upon the Company’s receipt from the assignee of a completed and
executed Joinder substantially in the form of Exhibit B hereto, such assignee
will be deemed to also be a Holder under this Agreement. The Company shall not
assign this Agreement, in whole or in part. Any purported assignment not in
accordance with this Agreement shall be null and void.

Except as provided in Section 6, this Agreement is not intended to confer any
rights or remedies upon any Person other than the parties to this Agreement.

                      (g)      Counterparts. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party hereto.

                      (h)      Governing Law. This Agreement and any claim or
controversy relating hereto shall be governed by and construed in accordance
with the law of the State of New York, without regard to the conflicts of law
rules of such state that would result in the application of the law of another
jurisdiction.

                      (i)      Jurisdiction. Except as otherwise expressly
provided in this Agreement, the parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby or thereby shall be brought in the United States District Court for the
Southern District of New York or any New York State court sitting in New York
City, so long as one of such courts shall have subject matter jurisdiction over
such suit, action or proceeding, and that any cause of action arising out of
this Agreement shall be deemed to have arisen from a transaction of business in
the State of New York, and each of the parties hereby irrevocably consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any

20

--------------------------------------------------------------------------------



such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 8 shall be deemed
effective service of process on such party.

                      (j)      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

                      (k)      Severability. The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions of this Agreement. If any provision of this Agreement, or the
application of that provision to any Person or any circumstance, is invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted for
that provision in order to carry out, so far as may be valid and enforceable,
the intent and purpose of the invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of that provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of that provision, or the application of that
provision, in any other jurisdiction.

                      (l)      Entire Agreement. This Agreement and the Merger
Agreement constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.

                      (m)      Rules of Construction. The parties to this
Agreement have been represented by counsel during the negotiation and execution
of this Agreement and waive the application of any laws or rule of construction
providing that ambiguities in any agreement or other document shall be construed
against the party drafting such agreement or other document. The headings in
this Agreement are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof.

                      (n)      Remedies. Except as otherwise provided in this
Agreement, any and all remedies expressly conferred upon a party to this
Agreement shall be cumulative with, and not exclusive of, any other remedy
contained in this Agreement, at law or in equity. The exercise by a party to
this Agreement of any one remedy shall not preclude the exercise by it of any
other remedy.

                      (o)      Specific Performance. The parties to this
Agreement agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties to this Agreement shall be entitled to an injunction or injunctions
(without the payment or posting of any bond) to prevent

21

--------------------------------------------------------------------------------



breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

                      (p)      Termination. This Agreement and the obligations
of the parties hereunder shall terminate upon the earlier of (i) the date on
which the Merger Agreement is terminated in accordance with the terms thereof or
(ii) the date on which all Registrable Securities held by all Holders (and any
affiliate of a Holder or other person with whom such Holder must aggregate sales
under Rule 144) can be sold without restriction (including volume and manner of
sale restrictions) on a single day without registration in compliance with Rule
144 and such Holder has received an opinion of counsel to the Company to that
effect; provided, that any liabilities or obligations under Section 4, 5, 6 or
7, shall survive termination and remain in effect in accordance with their
terms.

 

 

22

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

  DEERFIELD TRIARC CAPITAL CORP.                     By:   /s/ Peter H.
Rothschild       Name: Peter H. Rothschild       Title: Interim Chairman  

 




--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

  SACHS CAPITAL MANAGEMENT LLC                     By:   /s/ Gregory H. Sachs  
    Name: Gregory H. Sachs       Title: Manager                     All notices,
requests and other
communications to the party above should
be sent to:                                                

 




--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

  SPENSYD ASSET MANAGEMENT LLLP                     By:   /s/ Gregory H. Sachs  
    Name: Gregory H. Sachs       Title: Manager                     All notices,
requests and other
communications to the party above should
be sent to:                                                

 


--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.


  TRIARC DEERFIELD HOLDINGS, LLC                     By:   /s/ Francis T.
McCarron       Name: Francis T. McCarron       Title: Executive Vice President  
                  All notices, requests and other
communications to the party above should
be sent to:                           through December 28, 2007:              
Triarc Companies, Inc.       280 Park Avenue       New York, NY 10017      
Attention: General Counsel       Facsimile: (212) 451-3216               after
December 28, 2007:               Triarc Companies, Inc.       1155 Perimeter
Center W, 7th Fl.       Atlanta, GA 30338       Attention: General Counsel      
Fax: (678) 514-5344                       with a copy (which shall not
constitute       notice) to:                       Paul, Weiss, Rifkind, Wharton
& Garrison       LLP       1285 Avenue of the Americas       New York, New York
10019-6064       Attention: Paul D. Ginsberg       Fax: (212) 757-3990  




--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

  DEERFIELD PARTNERS FUND III LLC                     By:   /s/ Gregory H. Sachs
      Name: Gregory H. Sachs       Title:                     All notices,
requests and other
communications to the party above should
be sent to:                                                

 


--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

              /s/ Jonathan Trutter     Jonathan Trutter                      
All notices, requests and other
communications to the party above should
be sent to:                                              

 


--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

              /s/ Paula Horn     Paula Horn                       All notices,
requests and other
communications to the party above should
be sent to:                                              

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

              /s/ Frederick White     Frederick White                       All
notices, requests and other
communications to the party above should
be sent to:                                              

 


--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

              /s/ Harry Danilevsky     Harry Danilevsky                      
All notices, requests and other
communications to the party above should
be sent to:                                              




--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

              /s/ John Brinckerhoff     John Brinckerhoff                      
All notices, requests and other
communications to the party above should
be sent to:                                              




--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

              /s/ Robert Contreras     Robert Contreras                      
All notices, requests and other
communications to the party above should
be sent to:                                              




--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

              /s/ Mark Wittnebel     Mark Wittnebel                       All
notices, requests and other
communications to the party above should
be sent to:                                              




--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

              /s/ Dale Burrow     Dale Burrow                       All notices,
requests and other
communications to the party above should
be sent to:                                              




--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

              /s/ Luke Knecht     Luke Knecht                       All notices,
requests and other
communications to the party above should
be sent to:                                              




--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

              /s/ Danielle Valkner     Danielle Valkner                      
All notices, requests and other
communications to the party above should
be sent to:                                              




--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

              /s/ Scott Roberts     Scott Roberts                       All
notices, requests and other
communications to the party above should
be sent to:                                              




--------------------------------------------------------------------------------



EXHIBIT A

ADDITIONAL REGISTRATION RIGHTS

          1.1.       Request for Registration.

                      (a)      If the Company shall receive a written request
from the Holders (the “Initiating Holders”) of at least twenty percent (20%) of
the Registrable Securities then outstanding owned by the Triarc Affiliates or
the Sachs Affiliates (as defined below) (which number shall be determined as if
the Conversion has occurred) that the Company file a registration statement
under the Securities Act (such request, a “Demand Registration”), then the
Company shall, in each case:

                      (i)      within seven (7) days of the receipt thereof,
give written notice of such request to all Holders; and

                      (ii)      use commercially reasonable efforts to effect
promptly, the registration under the Securities Act of all Registrable
Securities which the Holders request to be registered, subject to any Deferral
Periods, in a written request received by the Company within fifteen (15) days
of the making of the notice pursuant to Section 1.1(a)(i) of this Exhibit A.

                      (b)      The Company shall not be obligated to effect, or
to take any action to effect, any Demand Registration pursuant to this Section
1.1:

                      (i)      After the Company has effected one (1) Demand
Registration initiated by the Initiating Holders that are Triarc Affiliates and
one (1) Demand Registration initiated by the Initiating Holders that are Sachs
Affiliates, in each case, pursuant to this Section 1.1 and any such registration
statement has been declared or ordered effective and has remained effective for
the applicable Effectiveness Period; provided, that if any such request pursuant
to this Section 1.1 is subsequently withdrawn by the requester in writing, it
shall not be counted against the limitation of requests set forth in this
Section 1.1(b)(i);

                      (ii)      If the Initiating Holders propose to dispose of
Registrable Securities that may be immediately registered on Form S-3 pursuant
to a request made pursuant to Section 1.4 below; and

                      (iii)      Notwithstanding anything to the contrary set
forth in this Agreement, if the Triarc Affiliates or the Sachs Affiliates, as
the case may be, that are not the Initiating Holders of such request pursuant to
this Section 1.1 (the “Non-Initiating Holders”) are permitted to include in such
registration statement all of the Registrable Securities that they have
requested to be registered in such registration statement pursuant to Section
1.2 (the “Piggyback Securities”) and the Non-Initiating Holder subsequently
exercises his or its right to a Demand

--------------------------------------------------------------------------------



Registration, then such Non-Initiating Holder shall bear all of the Registration
Expenses related to such subsequent Demand Registration.

          1.2.      Company Registration.

                      (a)      If (but without any obligation to do so) the
Company proposes to register any of its securities under the Securities Act for
its own account or the account of any of its stockholders with registration
rights (other than in connection with a registration effected solely to
implement an employee benefit plan or arrangement or a business combination
transaction or any other similar transaction for which a registration statement
on Form S-4 under the Securities Act or any comparable successor form is
applicable), the Company will promptly give written notice thereof to the
Holders of Registrable Securities at least twenty (20) days prior to the filing
of such registration statement, or such lesser time that is reasonable taking
into account the Company’s contractual obligation to file such registration
statement. Upon the written request of each Holder given within fifteen (15)
days after the giving of such notice by the Company, the Company shall, subject
to the provisions of this Section 1.2, cause to be registered under the
Securities Act in such registration statement all of the Registrable Securities
that each such Holder has requested to be registered.

                      (b)      In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under this Section 1.2 to include any of the Holders’ securities in
such underwriting unless they accept the terms of the underwriting as agreed
upon between the Company and the underwriters selected by it, and then only in
such quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company. Regardless of any other
provision of this Section 1.2, if the underwriter advises the Company that
marketing factors require a reduction in the number of shares to be
underwritten, then the number of shares of Registrable Securities that may be
included in the underwriting shall be allocated first, to the Company and the
Person or Persons requesting such registration (if other than the Company) shall
be entitled to participate in accordance with the relative priorities, if any,
as shall exist among them; and then second, all other holders of securities
having the right to include such securities in such registration (including the
Holders of the Registrable Securities) shall be entitled to participate pro rata
based on the number of shares requested to be sold by such Holders. The Company
shall have the right to terminate or withdraw any registration initiated by it
under this Section 1.2 prior to the effectiveness of such registration whether
or not any Holder has elected to include securities in such registration. The
registration expenses of such withdrawn registration shall be borne by the
Company in accordance with Section 5 of the Agreement.

          1.3.      Form S-3 Registration.

                      Notwithstanding anything in Section 1.1 or Section 1.2 of
this Exhibit A to the contrary, in case the Company shall receive from the
Initiating Holders that are Triarc Affiliates or Sachs Affiliates a written
request or requests that the Company effect a registration on Form S-3 and any
related qualification or compliance with respect to all or

2

--------------------------------------------------------------------------------



a part of the Registrable Securities owned by such Triarc Affiliates or Sachs
Affiliates, and the Company is then eligible to use Form S-3 for the resale of
Registrable Securities, the Company will, in each case:

                      (a)      promptly give written notice of the proposed
registration, and any related qualification or compliance, to all other Holders;
and

                      (b)      subject to any Deferral Periods, promptly effect
such registration and all such qualifications and compliances as may be so
requested and as would permit or facilitate the sale and distribution of all or
such portion of such Triarc Affiliates’ or Sachs Affiliates’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any other Holder or Holders joining in such
request as are specified in a written request given within fifteen (15) days
after receipt of such written notice from the Company; provided, that the
Company shall not be obligated to effect any such registration, qualification or
compliance, pursuant to this Section 1.3:

                      (i)      if Form S-3 is not available for such offering by
the Holders;

                      (ii)      if the Holders, together with the holders of any
other securities of the Company entitled to inclusion in such registration,
propose to sell Registrable Securities at an aggregate price to the public (net
of any underwriters’ discounts or commissions) of less than $2.5 million; or

                      (iii)      if the Company has effected a total of two (2)
registrations pursuant to Section 1.1 and Section 1.3 of this Exhibit A
initiated by the Initiating Holders that are Triarc Affiliates and two (2)
registrations pursuant to Section 1.1 and Section 1.3 of this Exhibit A
initiated by the Initiating Holders that are Sachs Affiliates; provided, that
any such registration shall be deemed to have been “effected” if the
registration statement relating thereto (A) has become or been declared or
ordered effective under the Securities Act, and any of the Registrable
Securities of the Initiating Holder(s) included in such registration have
actually been sold thereunder and (B) has remained effective for the applicable
Effectiveness Period; or

                      (c)      Subject to the foregoing, the Company shall file
a registration statement covering the Registrable Securities and other
securities so requested to be registered promptly after receipt of the request
or requests of the Holders. Registrations effected pursuant to this Section 1.3
shall not be counted as requests for registration effected pursuant to Section
1.1 or Section 1.2 respectively of this Exhibit A.

          1.4.      Obligations of the Company.

                      Whenever required under Sections 1.1, 1.2 or 1.3 of this
Exhibit A to effect the registration of any Registrable Securities, the Company
shall comply with the

3

--------------------------------------------------------------------------------



applicable obligations of the Company under the Agreement, including Sections 2,
3, 5 and 6 of the Agreement.

          1.5.       Defined Term.

                     As used in this Exhibit A, (a) “Triarc Affiliates” shall
mean, at any time, Holders of Registrable Securities then outstanding that were
initially issued to Triarc Deerfield Holdings, LLC, and (b) “Sachs Affiliates”
shall mean at any time, Holders of Registrable Securities than outstanding that
were initially issued to Sachs Capital Management LLC and Spensyd Asset
Management LLLP.

 

4

--------------------------------------------------------------------------------



EXHIBIT B

[FORM OF] JOINDER

[Date]

[COMPANY]
[ADDRESS]

Ladies and Gentlemen:

           Reference is made to the Registration Rights Agreement, dated as of
[•], 2007 (the “Agreement”), with [BUYER] (the “Company”). Capitalized terms
used and not otherwise defined herein are used herein as defined in the
Agreement.

           The undersigned (“Transferee”) hereby: (i) acknowledges receipt of a
copy of the Agreement; (ii) notifies the Company that, on [Date], Transferee
acquired from [insert name of assigning Stockholder] [describe the Registrable
Securities that were transferred] (the “Transferred Securities”) and an
assignment of such transferor’s rights under the Agreement with respect and to
the Transferred Securities, and the Transferee has assumed from such transferor
the liability for any and all obligations under the Agreement arising after the
date of transfer related to the Transferred Securities; (iii) advises the
Company that, immediately after such transfer the further disposition of the
Transferred Securities is restricted under the Securities Act or subject to
volume or manner of sale limitations under Rule 144; and (iv) agrees to be bound
by all terms of the Agreement with respect to the Transferred Securities
applicable to a Holder of such Transferred Securities as if the Transferee was
an original signatory to the Agreement.

           Notices to the Transferee for purposes of the Agreement may be
addressed to: [___________], [___________], Attn: [_______], Fax: [________].

           This document shall be governed by, and construed in accordance with,
the laws of the State of New York, applicable to contracts executed in and to be
performed entirely within that State.

  [Transferee]     [By:]         Name:     [Title:]  

 

cc: [Transferor]




--------------------------------------------------------------------------------